CRAWLEY, Judge,
concurring in part and dissenting in part.
I concur with the affirmance of the custody determination, but dissent from the *1187reversal of the judgment terminating the parental rights of R.H. and the remand for further proceedings. Instead, I would reverse the judgment of the circuit court and render a judgment in favor of D.W.M.
Because R.H. has no parental rights as to D.M., there was no need for a parental-rights-termination proceeding. See Ex parte Presse, 554 So.2d 406 (Ala.1989). See also § 26-17-5(a)(l), Ala.Code 1975. Accordingly, while it may be true that the circuit court did not have subject-matter jurisdiction of the rights-termination proceeding, there is no other court that would be authorized to entertain such a proceeding. Therefore, I believe the judgment should be reversed and a judgment for D.W.M. rendered.